184 A.2d 36 (1962)
Gloria L. YANCEY, Appellant,
v.
Cecil R. YANCEY, Appellee.
No. 2992.
Municipal Court of Appeals for the District of Columbia.
Submitted June 4, 1962.
Decided September 6, 1962.
George C. Dreos, Washington, D. C., for appellant.
No appearance for appellee.
Before HOOD, Chief Judge, and QUINN and MYERS, Associate Judges.
PER CURIAM.
This appeal is from an order denying counsel fees to an attorney for his services in attempting to have a husband adjudged in contempt for failure to pay alimony.
After hearing counsel's statement of his services, the court, remarking that the parties had many children and little money, refused to allow counsel fees. Conceding that the award of counsel fees is largely within the discretion of the trial court, counsel argues that it was an abuse of discretion to deny any counsel fees.
Denial of counsel fees does not of itself establish an abuse of discretion, and on the record before us we cannot say the trial court's action was arbitrary or unreasonable.
Affirmed.